t c memo united_states tax_court estate of edward j kunze deceased carol ann hause executor petitioner v commissioner of internal revenue respondent docket no filed date robert j tootelian jr for petitioner john walsh for respondent memorandum opinion gale judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction on the ground that the petition was not filed by a taxpayer meeting the - - reguirements of sec_7430 a ii the issue for decision is whether sec_7430 d applies in determining the net_worth requirements for an estate seeking review under sec_6404 of a failure to abate interest after respondent issued a final_determination denying petitioner’s request to abate interest a timely petition for review under sec_6404 was filed with this court respondent thereafter filed a motion to dismiss for lack of jurisdiction with exhibits to which petitioner filed an objection with exhibits the court held a hearing on the motion received an additional exhibit and granted leave for the parties to file briefs supporting their positions we decide the motion based on the hearing record respondent’s motion petitioner’s objection the exhibits and the briefs background edward j kunze decedent died on date carol ann hause is the independent executor for the estate of decedent estate the executor resided in bast lansing michigan at the time the petition was filed decedent was domiciled in cook county illinois on the date of death and his estate was probated in cook county illinois the value of the gross_estate as of date decedent’s date of death as agreed to unless otherwise indicated all section references are to the internal_revenue_code - - by the parties was dollar_figure the taxable_estate equaled sbig_number the allowable credit_for_state_death_taxes was dollar_figure and the net estate_tax payable was dollar_figure by subtracting the credit_for_state_death_taxes and the net estate_tax payable from the taxable_estate respondent estimated a net_worth for the estate as of decedent’s date of death of at least dollar_figure discussion this court is a court of limited jurisdiction and may exercise jurisdiction only to the extent expressly provided by statute see 66_tc_61 see also sec_7442 sec_6404 grants the tax_court jurisdiction to review the treasury secretary’s failure to abate interest in any timely action brought by a taxpayer who meets the requirements referred to in sec_7430 a i11 in his motion to dismiss for lack of jurisdiction respondent argues that petitioner has not shown that it meets the net_worth requirements referred to in sec_7430 a we agree the requirements referred to in sec_7430 a include the requirements of section d b of title as in effect on date section d b of respondent notes in connection with this estimate that certain items deductible in computing the taxable_estate would not be equivalent to liabilities for purposes of calculating net_worth with the result that actual net_worth would be higher than the figure estimated using the taxable_estate - - title of the united_states_code provides that a party for purposes of the award of fees and other expenses means i an individual whose net_worth did not exceed dollar_figure at the time the civil_action was filed or any owner of an unincorporated business or any partnership corporation association unit of local_government or organization the net_worth of which did not exceed dollar_figure at the time the civil_action was filed and which had not more than employees at the time the civil_action was filed the foregoing section does not refer to an estate however sec_7430 d states as follows d special rules for applying net_worth requirement --- in applying the regquirements of section d b of title united_states_code for purposes of subparagraph a of this paragraph-- the net_worth limitation in clause i of such section shall apply to-- i an estate but shall be determined as of the date of the decedent’s death thus in the case of an estate the applicable net_worth requirement referred to in sec_7430 a is a limitation of dollar_figure determined as of the decedent’s date of death petitioner has not alleged or otherwise sought to prove that its net_worth as of the decedent’s date of death did not exceed dollar_figure instead as discussed more fully below petitioner contends that its net_worth should be measured as of some other date apparently either the date of filing of the petition or the date on which its right to seek review began to accrue in line with this reasoning petitioner merely alleges - - in the petition that the only asset of the estate of edward j kunze is the cause of action in this case therefore the estate has net_worth that does not exceed two million dollars notwithstanding respondent’s contention that petitioner has a net_worth of at least dollar_figure on the decedent’s date of death and the fact that the parties entered an agreement specifying that the decedent’s gross and taxable_estate exceeded dollar_figure petitioner has offered no proof of its net_worth as of the decedent’s date of death accordingly we conclude that petitioner did not meet the requirements referred to in sec_7430 c a and we do not have jurisdiction petitioner’s arguments to the contrary are unavailing petitioner first argues that sec_7430 d does not apply in the case of actions for review of denials of requests for abatement of interest according to petitioner the statutory scheme for abatement does not incorporate sec_7430 d and cannot be logically connected to it petitioner’s position appears to be that since sec_7430 d appears in a section entitled awarding of costs and certain fees which itself incorporates provisions of another section u s c sec as in effect on date entitled costs and fees sec_7430 d has no connection with and is not incorporated by the provisions governing our review of abatements - - the statute clearly provides otherwise sec_6404 grants tax_court jurisdiction over abatement review actions brought by taxpayers meeting the regquirements referred to in sec_7430 a one such requirement referred to in sec_7430 a 1s section d b of title of the united_states_code sec_7430 d provides special rules for applying the requirements of section d b of title for purposes of sec_7430 a emphasis added nothing in the language of sec_7430 d limits its application to awards of costs and fees indeed without incorporation of sec_7430 d by sec_6404 there would be no express statutory basis for tax_court jurisdiction over an action for review of abatement brought by an estate ’ 2a since u s c sec d b as in effect on date by its terms applies only to an individual or any owner of an unincorporated business or any partnership corporation association unit of local_government or organization or a cooperative association that section standing alone does not provide a clear basis to discern whether or how an estate might meet its requirements cf 99_tc_335 however prior to enactment of sec_7430 d this court and others held that u s c sec d b as used in sec_7430 c a should be construed to entitle estates to seek an award of litigation costs see eg 44_f3d_464 7th cir estate of hubberd v commissioner supra recognizing the statutory ambiguities addressed in those and similar cases congress added sec_7430 d with the specific intent of clarifying the net_worth limitations applicable to estates trusts and individuals filing jointly thereby rendering those cases moot see h rept pincite although the net_worth requirements are explicit for individuals corporations and partnerships it petitioner also argues that its interpretation of the statute is consistent with an interpretation expressed by respondent ina final_determination letter sent to petitioner in which its claim_for_abatement of interest was disallowed the letter states the eligibility requirements for tax_court review are for individual and estate taxpayers - your net_worth must not exceed dollar_figure million as of the filing_date of your petition for review while respondent’s letter is in error regarding the jurisdictional requirements for an estate any such error does not operate to confer jurisdiction on this court see 112_tc_123 111_tc_273 the subject matter jurisdiction of this court is prescribed by statute and cannot be enlarged by the actions of the parties see freedman v commissioner t c is not clear which net_worth requirement is to apply to other potential litigants clarifying these rules will provide certainty for potential claimants and will decrease needless litigation over procedural issues moreover if petitioner were correct that there is no logical connection between the u s c sec d b net_worth requirements as used in connection with the award of costs and fees and as used with respect to review of interest abatements then it would follow that estate of hubberd v commissioner supra which construed the net_worth reguirements applicable to estates in cases involving awards of litigation costs could have no application in the interest abatement area nevertheless petitioner cites estate of hubberd in support of its position herein petitioner next argues that at the time its cause of action for review of respondent’s denial of interest abatement began to accrue which in petitioner’s view was date the date of the final_determination letter sec_7430 c d contained an erroneous cross-reference to a nonexistent subparagraph of sub sec_7430 a because of this erroneous cross-reference petitioner contends sec_7430 d did not apply to sec_6404 the predecessor of sec_6404 or could not have been read by a taxpayer to apply on the date petitioner’s cause of action began to accrue petitioner is correct that sec_7430 as originally enacted contained an erroneous cross-reference as originally enacted on date sec_7430 d read as follows d special rules for applying net_worth requirement in applying the regquirements of section d b of title united_states_code for purposes of subparagraph a iii of this paragraph taxpayer_relief_act_of_1997 publaw_105_34 sec 111_stat_788 emphasis added on date paragraph c of sec_7430 contained no such subparagraph a iii1 an earlier version of paragraph c of sec_7430 prior to its amendment on date did contain such a reference reading as follows c definitions for purposes of this section-- prevailing_party a in general the term prevailing_party means any party in any proceeding to which subsection a applies other than the united_states or any creditor of the taxpayer involved --- which establishes that the position_of_the_united_states in the proceeding was not substantially justified which-- i has substantially prevailed with respect to the amount in controversy or ii has substantially prevailed with respect to the most significant issue or set of issues presented and which meets the regquirements of the lst sentence of section d b of title united_states_code as in effect on date except to the extent differing procedures are established by rule_of court and meets the requirements of section d b of such title as so in effect on date the version of paragraph c of sec_7430 quoted above was amended by striking subparagraph a and renumbering subparagraphs a ii and as a i and respectively see taxpayer bill of right sec_2 publaw_104_168 sec 70o1 a 110_stat_1452 notwithstanding the elimination of subparagraph a i111 and renumbering of its contents as subparagraph a i1 when sec_7430 d was enacted on date it erroneously referred to subparagraph a iii see taxpayer_relief_act_of_1997 pub l the same legislation enacted sec_6404 now sec_6404 and that section correctly cross-referenced subparagraph a of paragraph c of sec_7430 when referring to the eligibility requirements for a taxpayer seeking tax_court review of a failure to abate interest see taxpayer bill of right sec_2 publaw_104_168 sec_701 110_stat_1452 sec 111_stat_788 the erroneous reference was corrected by congress in the irs restructuring and reform act of publaw_105_206 112_stat_685 enacted on date which amended the reference to subparagraph a iii to read subparagraph a i1 in sec_7430 d with respect to the consequences that petitioner would ascribe to this drafting error the short answer is that congress made the corrective amendment retroactive ie effective for proceedings commenced after date the date of original enactment of sec_7430 d see irs restructuring and reform act of publaw_105_206 112_stat_685 the corrected version takes effect as if included in the provision of the taxpayer_relief_act_of_1997 to which it relate s id thus the corrected version of sec_7430 d applies to this proceeding moreover the corrective amendment was enacted on date well before petitioner commenced this proceeding on date in addition we think the nature of the error and the actual intent of the uncorrected version of sec_7430 d were at all times reasonably clear the legislative_history reveals that sec_7430 d was always intended to modify sec_7430 a ii also the incorporation of the latter provision by sec_6404 and its successor sec_6404 has always been explicit a careful examination of the statute would have alerted petitioner to the foregoing in our view petitioner further argues that the amendment to sec_7430 d correcting the erroneous reference to subparagraph a gave insufficient notice that sec_6404 was being changed thereby denying petitioner due process petitioner first asserts that the retroactive application of the corrective amendment would deny petitioner’s due process rights because retroactive tax statutes have long been upheld this argument lacks merit see 512_us_26 39_f2d_540 2d cir the retroactive application of a statute does not deny due process so long as it is supported by a legitimate legislative purpose furthered by rational means united_states v carlton supra pincite clearly the retroactive correction of sec_7430 d is justified by a rational legislative purpose in that congress merely acted to correct the obviously mistaken reference to subparagraph a 11i1 in the original version of see h rept pincite in its explanation of sec_7430 d the house committee on the budget report states that the bill provides that the net_worth limitations currently applicable to individuals also apply to estates and trusts id sec_7430 d moreover the retroactive application of a tax statute is not suspect where it involves a mere change in rate or a technical amendment 77_tc_916 finally the fact that congress acted promptly to correct the error and established only a modest period of retroactivity supports the conclusion that petitioner’s due process rights have not been violated see united_states v carlton supra pincite for these reasons the retroactive application of the technical correction to sec_7430 c d does not violate due process petitioner appears to fashion a second due process claim based on the contention that the statutory scheme for jurisdiction in interest abatement cases involving three statutes contained in two different titles of the u s code provides inadequate notice of the requirements for tax_court review and thereby offends due process more specifically petitioner contends that given their subject matter differences an amendment to sec_7430 d gives no indication of a change in sec_6404 in support of this argument petitioner cites 339_us_306 and quotes from 131_f3d_1289 9th cir however both of these cases address the although petitioner attributes the quotation to 131_f3d_1325 9th cir its source is 131_f3d_1289 9th cir sufficiency of statutorily prescribed notice provided in connection with pending judicial proceedings and not constructive notice of new legislation where due process considerations are different cf 664_fsupp_663 n d n y 454_us_516 ndollar_figure they accordingly have no relevance here in any event the central premise of petitioner’s argument--that the numerous cross-references delineating the statutory basis for tax_court jurisdiction in interest abatement cases are unduly opaque--is not well founded sec_6404 expressly incorporates sec_7430 a which in turn is specifically referenced in current sec_7430 d such cross-referencing and incorporation are not unusual in the internal_revenue_code and hardly raise due process notice concerns for the foregoing reasons we find that the jurisdictional requirements for abatement of interest cases do not offend due process finally petitioner argues that imposing a net_worth limitation on a party’s right to tax_court review of denials of interest abatement is a violation of the equal protection clause of the u s constitution because there is no rational basis for establishing a net_worth threshold in a suit challenging the respondent’s failure to abate interest however in areas of social and economic policy a statutory classification that neither proceeds along suspect lines nor infringes fundamental constitutional rights must be upheld against equal protection challenge if there is any reasonably conceivable state of facts that could provide a rational basis for the classification fcc v beach communications inc 508_us_307 one reasonably conceivable explanation for the classification embodied in the net_worth limitation is that congress believed taxpayers with net worths exceeding the limitation were less vulnerable to unjustified interest charges because such taxpayers were better able to make an advance_payment of tax or to post a cash bond thereby limiting the accrual of interest during a dispute with the commissioner cf revproc_84_58 1984_2_cb_501 establishing procedures for making an advance_payment or posting a cash bond we believe a rational basis exists for the net_worth limitations of sec_6404 consequently the provision does not violate the equal protection clause because petitioner’s net_worth determined as required by sec_7430 d i does not meet the requirements of sec_7430 a this court does not have jurisdiction in light of this conclusion we find it unnecessary to address respondent’s alternative argument that even if petitioner’s net_worth is to be determined as of the date of filing the petition such net_worth must include all assets in the estate including assets already distributed see estate of for the foregoing reasons an order granting respondent’s motion to dismiss for lack of jurisdiction will be entered woll v united_states 44_f3d_464 7th cir
